Title: From Benjamin Franklin to Sartine, 1 April 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Passy April 1st. 1779
Commodore Gillon has shown me a Project for reducing the English Force in Georgia, by the Help of some Ships from hence. I am not sufficiently a Judge of Military Operations to speak positively of it. I can only say that in my Opinion the Advantage arising from its Success would be very great to the Common Cause; and that the extensive Confidence which appears by his Papers to be placed in Mr. Gillon by the Government of Carolina to whom he is well known, prejudice me much in favour of his Judgement and Abilities in planning such an Undertaking. I therefore beg leave to recommend it to your Excellencys Consideration; and am with the greatest Respect, Your Excellency’s, most obedient and most humble Servt.
(signed) B. Franklin.
His Ex. M. De Sartine.
